     Case 2:20-cv-00361-JLB-NPM Document 20 Filed 09/21/20 Page 1 of 1 PageID 53



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

DELROY A. CHAMBERS, JR.,

               Plaintiff,

v.                                              Case No.: 2:20-cv-00361-JLB-NPM

SELLSTATE ACHIEVERS REALTY
NETWORK, INC.,

               Defendant.
                                         /

                                          ORDER

         The parties have filed a Joint Stipulation of Dismissal With Prejudice (Doc.19)

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The Stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

Plaintiff’s claims against Defendants are DISMISSED WITH PREJUDICE. By

agreement of the parties, each party will bear their own respective attorneys’ fees and

costs. The Clerk of Court is DIRECTED to terminate any pending deadlines and close

the file.

         ORDERED in Fort Myers, Florida on September 21, 2020.
